Springer, C. J.,
dissenting:
I agree with the appeals officer and the district court that NRS 616.5019 applies to this case and that Mr. Roberts is not entitled to recover for the expense of his “panic attacks,” whether they were or were not brought on by his fear of the surgical knife.
I find no need to delve into the legislative history discussed in some detail in the respondent’s brief; to me it is clear that the *370conditions imposed by NRS 616.5019 have not been fulfilled in this case. The statute requires (1) “clear and convincing medical or psychiatric evidence,” that the claimant “has a mental injury caused by extreme stress in time of danger,” and (2) evidence that the “primary cause of the injury was an event that arose out of and during the course of employment.” NRS 616.5019(3). There is no evidence here of a “mental injury”; and there is no event arising out of Mr. Robert’s employment that can be identified as the “primary” cause of Mr. Robert’s so-called “mental injury.”
First, I am unable to identify in this case any evidence of “mental injury” (whatever that might be). As pointed out in the majority opinion, Mr. Roberts started experiencing “panic attacks” when he learned that he was going to have to undergo hernia surgery. It is hard for me to understand how fear of remedial surgery can be called a “mental injury,” Even if fear of impending surgery were a mental injury, the “injury” in this case was not “caused by extreme stress in time of danger.” The statutory language contemplates a psychological reaction to an incident in which the claimant suffered “extreme stress,” which came about, on the job, during a “time of danger.” As I see it, none of the statutory requirements are fulfilled; and, further, it does not seem right to me, aside from the absence of clear requirements that are stated in the statute, that coverage can be rightfully extended to persons who develop abnormal fears of relatively simple surgical procedures.
Finally, I would note that if Mr. Roberts did suffer a “mental injury,” the remedial surgery required by his industrial accident could not have been, as required by the statute, the primary cause of his panic attacks. The panic attacks, according to Dr. Marvin Glovinsky, were “secondary to this industrial accident”— secondary, not primary. (My emphasis.) I would affirm the judgment of the trial court.